


EXHIBIT 10.4

 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

FOREIGN GUARANTEE

 

dated and effective as of September 28, 2012,

 

 

among

 

 

each Foreign Subsidiary of

TRW AUTOMOTIVE HOLDINGS CORP.

identified herein

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

SECTION 1.01.   Credit Agreement

1

SECTION 1.02.   Other Defined Terms

1

 

 

ARTICLE II

 

Guarantee

 

 

SECTION 2.01.   Guarantee

4

SECTION 2.02.   Guarantee of Payment

4

SECTION 2.03.   No Limitations, Etc.

4

SECTION 2.04.   Reinstatement

6

SECTION 2.05.   Agreement To Pay; Subrogation

6

SECTION 2.06.   Information

6

SECTION 2.07.   Actions to Avoid or Cure a Capital Impairment

7

 

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

 

SECTION 3.01.   Indemnity and Subrogation

7

SECTION 3.02.   Contribution and Subrogation

7

SECTION 3.03.   Subordination

8

 

 

ARTICLE IV

 

Miscellaneous

 

 

SECTION 4.01.   Notices

8

SECTION 4.02.   Survival of Agreement

8

SECTION 4.03.   Binding Effect; Several Agreement

9

SECTION 4.04.   Successors and Assigns

9

SECTION 4.05.   Collateral Agent’s Fees and Expenses; Indemnification

9

SECTION 4.06.   GOVERNING LAW

10

SECTION 4.07.   Waivers; Amendment

10

SECTION 4.08.   WAIVER OF JURY TRIAL

10

SECTION 4.09.   Severability

11

SECTION 4.10.   Counterparts

11

SECTION 4.11.   Headings

11

SECTION 4.12.   Jurisdiction; Consent to Service of Process

11

SECTION 4.13.   Termination or Release

12

SECTION 4.14.   Additional Foreign Guarantors

12

SECTION 4.15.   Right of Set-off

12

 

i

--------------------------------------------------------------------------------


 

SECTION 4.16.   Conversion of Currencies

13

SECTION 4.17.   Taxes Payable by Foreign Guarantor

13

 

Schedules

 

 

 

 

 

Schedule I

Foreign Guarantors

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Supplement to the Foreign Guarantee

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED FOREIGN GUARANTEE dated and effective as of September 28,
2012 (this “Agreement”), among each Foreign Subsidiary of TRW AUTOMOTIVE
HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), listed on Schedule I
hereto (the “Foreign Guarantors”) and JPMORGAN CHASE BANK, N.A. (f/k/a JPMORGAN
CHASE BANK), a national banking association organized under the laws of the
United States of America (“JPMCB”), as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below).

 

Reference is made to the Eighth Amended and Restated Credit Agreement dated as
of September 28, 2012 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among TRW Automotive Holdings Corp.,
TRW Automotive Inc. (f/k/a TRW Automotive Acquisition Corp.), the Foreign
Subsidiary Borrowers party thereto, the Lenders party thereto (the “Lenders”),
JPMCB, as Administrative Agent and Collateral Agent and Bank of America, N.A.,
as Syndication Agent.

 

The Revolving Credit Lenders have agreed to extend credit to the Foreign
Subsidiary Borrowers subject to the terms and conditions set forth in the Credit
Agreement.  The obligations of the Revolving Credit Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement.  The Foreign Guarantors are affiliates of the Foreign Subsidiary
Borrowers, and each Foreign Subsidiary Borrower is an affiliate of each other
Foreign Subsidiary Borrower.  The Foreign Guarantors will derive substantial
benefits from the extensions of credit to the Foreign Subsidiary Borrowers, and
each Foreign Subsidiary Borrower will derive substantial benefits from the
extensions of credit to each other Foreign Subsidiary Borrower, in each case
pursuant to the Credit Agreement.  The Foreign Guarantors are willing to execute
and deliver this Agreement in order to induce the Revolving Credit Lenders to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.            Credit Agreement.  (a)  Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement.

 

(b)  The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02.            Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

--------------------------------------------------------------------------------


 

“Capital Impairment” means (a) with respect to a Foreign Guarantor organized
under the laws of the Federal Republic of Germany as a limited liability company
(Gesellschaft mit beschraenkter Haftung) (a “GmbH”), the failure of such Foreign
Guarantor to own sufficient assets to maintain its registered capital
(Stammkapital) and (b) with respect to a Foreign Guarantor organized under the
laws of the Federal Republic of Germany as a limited partnership
(Kommanditgesellschaft) where the only general partner is a GmbH (a “GmbH & Co.
KG”), the failure of the general partner of such Foreign Guarantor to own
sufficient assets to maintain such general partner’s registered capital. 
Whether a Foreign Guarantor or the general partner of a Foreign Guarantor,
respectively, owns sufficient assets to maintain its registered capital shall,
notwithstanding anything to the contrary herein, be determined in accordance
with the applicable provisions of German law, subject to the following
adjustments:  (a) any funds borrowed by any Borrower under the Credit Agreement
or any other Loan Document that have been on—lent to such Foreign Guarantor or
such general partner, as applicable, and (b) any contractual Indebtedness or
other liabilities incurred in violation of the provisions of any Loan Document
the GmbH or the general partner of the GmbH & Co. KG, as applicable, is a party
to, shall be disregarded.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Foreign Loan Document Obligations” means (a) the due and punctual payment by
each Foreign Subsidiary Borrower of (i) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to such Foreign Subsidiary
Borrower, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by such Foreign Subsidiary Borrower under the Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(iii) each payment required to be made by such Foreign Subsidiary Borrower in
respect of any Ancillary Credit Extension, when and as due, including the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on any loans thereunder,
overdrafts, reimbursement of guarantees and obligations to provide cash
collateral and (iv) all other monetary obligations of such Foreign Subsidiary
Borrower to any of the Secured Parties under the Credit Agreement and each of
the other Loan Documents, including obligations to pay fees, expense and
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of each Foreign Subsidiary Borrower under or pursuant to the Credit
Agreement and each of the other Loan Documents and (c) the due

 

2

--------------------------------------------------------------------------------


 

and punctual payment and performance of all the obligations of each other
Foreign Guarantor under or pursuant to this Agreement and each of the other Loan
Documents.

 

“Foreign Obligations” means (a) the Foreign Loan Document Obligations, (b) the
due and punctual payment and performance of all obligations of each Foreign
Subsidiary under each Swap Agreement that (i) is in effect on the Restatement
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Restatement Effective Date or (ii) is entered into after the
Restatement Effective Date with a counterparty that is a Lender or an Affiliate
of a Lender at the time such Swap Agreement is entered into, (c) the due and
punctual payment and performance of all obligations in respect of overdrafts and
related liabilities owed by any Foreign Subsidiary Loan Party to a Lender or any
of its Affiliates and arising from purchasing card programs or treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfers of funds and (d) the due and punctual payment and
performance of all obligations of each Foreign Subsidiary Borrower or any
Foreign Subsidiary owed to a Lender or any of its Affiliates in respect of up to
an aggregate amount of $400,000,000 of loans, lines of credit, letters of
credit, bankers’ acceptances and bank guarantees (other than the Loan Document
Obligations) most recently identified in writing by the U.S. Borrower to the
Collateral Agent.

 

“GmbH” has the meaning assigned to such term in the definition of the term
“Capital Impairment”.

 

“Guaranteed Foreign Obligations” means all Foreign Obligations other than
Foreign Obligations of the Polish Loan Parties.

 

“Indemnitee” has the meaning assigned to such term in Section 4.05(b).

 

“Polish Loan Parties” shall mean TRW Polska Sp. z o.o., TRW Braking Systems
Polska Sp. z o.o., TRW Safety Systems Poland Sp. z o.o. and TRW Steering Systems
Poland Sp. z o.o.

 

“Repayment Obligation” has the meaning assigned to such term in Section 2.03(a).

 

“Secured Parties” means (a) the Revolving Credit Lenders (and any Affiliate of a
Revolving Credit Lender to which any obligation referred to in clauses (c) and
(d) of the definition of the term “Foreign Obligations” is owed), (b) the
Administrative Agent and the Collateral Agent, (c) each Ancillary Lender,
(d) each Issuing Bank, (e) each counterparty to any Swap Agreement entered into
with a Foreign Subsidiary the obligations under which constitute Foreign
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Foreign Guarantor under any Loan Document and (g) the successors and
assigns of each of the foregoing.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

Guarantee

 

SECTION 2.01.            Guarantee.  Each Foreign Guarantor unconditionally
guarantees, jointly with the other Foreign Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Foreign Obligations.  Each Foreign Guarantor
further agrees that the Guaranteed Foreign Obligations may be extended or
renewed, in whole or in part, or amended or modified, without notice to or
further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension, renewal, amendment or modification of any
Guaranteed Foreign Obligation.  Each Foreign Guarantor waives presentment to,
demand of payment from and protest to any Foreign Subsidiary Borrower or any
other Foreign Guarantor of any of the Guaranteed Foreign Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

SECTION 2.02.            Guarantee of Payment.  Each Foreign Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Collateral Agent or any other Secured Party to any security held for the
payment of the Guaranteed Foreign Obligations or to any balance of any deposit
account or credit on the books of the Collateral Agent or any other Secured
Party in favor of any Foreign Subsidiary Borrower or any other person.

 

SECTION 2.03.            No Limitations, Etc.  (a)   Except for termination of a
Foreign Guarantor’s obligations hereunder as expressly provided in Section 4.13
and as expressly provided in the last sentence of this paragraph (a), the
obligations of each Foreign Guarantor hereunder are continuing, unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Foreign Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Foreign
Guarantor hereunder shall not be discharged or impaired or otherwise affected
by:  (i) the failure of the Administrative Agent, the Collateral Agent or any
other Secured Party to assert any claim or demand or to exercise or enforce any
right or remedy under the provisions of any Loan Document or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement, including with
respect to any other Foreign Guarantor under this Agreement; (iii) the failure
to perfect any security interest in, or the release of, any security held by the
Collateral Agent or any other Secured Party for the Guaranteed Foreign
Obligations; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Guaranteed Foreign Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Guaranteed Foreign Obligations).  Each Foreign

 

4

--------------------------------------------------------------------------------


 

Guarantor expressly authorizes the Secured Parties to take and hold security for
the payment and performance of the Guaranteed Foreign Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Guaranteed Foreign
Obligations, all without affecting the obligations of any Foreign Guarantor
hereunder. Notwithstanding anything to the contrary in this Agreement, the
Collateral Agent shall not enforce the obligations under this Agreement of a
Foreign Guarantor organized under the laws of the Federal Republic of Germany as
a (i) GmbH or (ii) GmbH & Co. KG to the extent that the Collateral Agent is in
good faith of the opinion that such enforcement would, in breach of Sections 30
and 31 German Limited Liability Company Act (GmbHG), result in or increase a
Capital Impairment.  For the avoidance of doubt, the fact that a Foreign
Guarantor organized under the laws of the Federal Republic of Germany disputes
the Collateral Agent’s opinion of regarding whether an enforcement would lead to
a Capital Impairment shall not prevent the Collateral Agent from any enforcement
of such Foreign Guarantor’s obligations hereunder; provided that the Collateral
Agent shall release to the relevant Foreign Guarantor that part of the net
proceeds of any enforcement of its obligations hereunder that is necessary to
cure a Capital Impairment (a “Repayment Obligation”).  Notwithstanding any of
the foregoing, each such Foreign Guarantor may, at its own cost and expense,
arrange for the preparation of a balance sheet by a firm of auditors of
international standard and repute, reasonably acceptable for the Collateral
Agent, in order to have such auditors determine whether and if so, to what
extent, enforcement of this Agreement would cause a Repayment Obligation.  The
auditors’ determination shall be prepared by applying the generally accepted
accounting principles applicable in the Federal Republic of Germany (Grundsaetze
ordnungsgemaesser Buchfuehrung) based on the same principles and evaluation
methods as consistently applied by the relevant Foreign Guarantor in the
preparation of its financials, in particular in the preparation of its most
recent annual balance sheet, and taking into consideration applicable court
rulings of courts of the Federal Republic of Germany.  If the relevant Foreign
Guarantor provides the Collateral Agent with the determination of such auditors
pursuant to which the enforcement of the obligations of such Foreign Guarantor
under this Agreement would cause a Repayment Obligation, the Collateral Agent
shall not enforce or continue to enforce, as applicable, the obligations of such
Foreign Guarantor under this Agreement to the extent that such enforcement would
cause a Repayment Obligation. For the avoidance of doubt, (a) the auditors’
determination shall be subject to review by courts and (b) nothing in this
Section 2.03(a) shall have any impact or is intended to limit any such Foreign
Guarantor’s obligations under Section 2.07.  If the Collateral Agent, after it
has been provided with an Auditors’ Determination that has prevented it from
enforcing obligations under this Agreement against a Foreign Guarantor, in good
faith determines that the financial condition of such Foreign Guarantor (as set
forth in the relevant Auditors’ Determination) has substantially improved
(including if such Foreign Guarantor has taken any actions in accordance with
Section 2.07), the Collateral Agent may enforce the obligations of such Foreign
Guarantor pursuant to this Section 2.03(a); provided that (i) the Collateral
Agent shall continue to be subject to a Repayment Obligation as set out herein,
if any, and that the right of such Foreign Guarantor to

 

5

--------------------------------------------------------------------------------


 

provide an Auditors’ Determination as well as its obligations under Section 2.07
shall remain unaffected.

 

(b)  To the fullest extent permitted by applicable law, each Foreign Guarantor
waives any defense based on or arising out of any defense of any Foreign
Subsidiary Borrower or any other Loan Party or the unenforceability of the
Guaranteed Foreign Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Foreign Subsidiary Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Guaranteed Foreign Obligations.  The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Foreign Obligations, make any other accommodation with any Foreign
Subsidiary Borrower or any other Loan Party or exercise any other right or
remedy available to them against any Foreign Subsidiary Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Foreign Guarantor hereunder except to the extent the Guaranteed Foreign
Obligations have been fully and indefeasibly paid in full in cash.  To the
fullest extent permitted by applicable law, each Foreign Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Foreign Guarantor
against any Foreign Subsidiary Borrower or any other Loan Party, as the case may
be, or any security.

 

SECTION 2.04.            Reinstatement.  Each Foreign Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Guaranteed Foreign
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Secured Party upon the bankruptcy or reorganization of any
Loan Party or otherwise.

 

SECTION 2.05.            Agreement To Pay; Subrogation.  In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Foreign Guarantor by
virtue hereof, upon the failure of any Foreign Subsidiary Borrower or any
Foreign Guarantor to pay any Guaranteed Foreign Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Foreign Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Collateral Agent for distribution to
the applicable Secured Parties in cash the amount of such unpaid Guaranteed
Foreign Obligation.  Upon payment by any Foreign Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Foreign Guarantor against
any Foreign Subsidiary Borrower or any Foreign Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.

 

SECTION 2.06.            Information.  Each Foreign Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of each Foreign Subsidiary Borrower and each other Loan Party, and of
all other

 

6

--------------------------------------------------------------------------------

 

circumstances bearing upon the risk of nonpayment of the Guaranteed Foreign
Obligations and the nature, scope and extent of the risks that such Foreign
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Secured Parties will have any duty to advise such Foreign
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

SECTION 2.07.            Actions to Avoid or Cure a Capital Impairment.  To the
extent necessary to avoid a Capital Impairment or cure an existing Capital
Impairment that would prevent the enforcement of the obligations of a Foreign
Guarantor organized under the laws of the Federal Republic of Germany hereunder,
such Foreign Guarantor shall, at the request of the Collateral Agent,
(a) dispose of assets (i) that are not necessary for the conduct of its business
and (ii) have a book value that is significantly lower than their fair market
value and (b) make all other commercially reasonable efforts to ensure that the
enforcement of such Foreign Guarantor’s obligations hereunder would not cause or
deepen a Capital Impairment.

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

SECTION 3.01.            Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as the Foreign Guarantors may have under
applicable law (but subject to the last sentence of this Section 3.01 and
Section 3.03), each Foreign Subsidiary Borrower agrees that (a) in the event a
payment shall be made by any Foreign Guarantor under this Agreement in respect
of any Guaranteed Foreign Obligation of such Foreign Subsidiary Borrower, such
Foreign Subsidiary Borrower shall indemnify such Foreign Guarantor for the full
amount of such payment and such Foreign Guarantor shall be subrogated to the
rights of the person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Foreign Guarantor shall be
sold pursuant to any Security Document to satisfy a claim of any Foreign
Subsidiary Borrower, such Foreign Subsidiary Borrower shall indemnify such
Foreign Guarantor in an amount equal to the greater of the book value or the
fair market value of the assets so sold.  Notwithstanding anything to the
contrary in this Agreement, this Section 3.01 shall not apply to any Foreign
Guarantor organized under the laws of the Federal Republic of Germany.

 

SECTION 3.02.            Contribution and Subrogation.  Subject to the last
sentence of this Section 3.02, each Foreign Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03) that, in the event a payment shall
be made by any Foreign Guarantor hereunder or assets of any Foreign Guarantor
shall be sold pursuant to any Security Document to satisfy a claim of any
Foreign Guarantor and such Foreign Guarantor (the “Claiming Guarantor”) shall
not have been fully indemnified by the applicable Foreign Subsidiary Borrower as
provided in Section 3.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the

 

7

--------------------------------------------------------------------------------


 

aggregate net worth of all the Foreign Guarantors on the date hereof (or, in the
case of any Foreign Guarantor becoming a party hereto pursuant to Section 4.14,
the date of the supplement hereto executed and delivered by such Foreign
Guarantor).  Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 3.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 3.01 to the extent of such payment. 
Notwithstanding anything to the contrary in this Agreement, this Section 3.02
shall not apply to any Foreign Guarantor organized under the laws of the Federal
Republic of Germany.

 

SECTION 3.03.            Subordination.  (a)   Notwithstanding any provision of
this Agreement to the contrary, all rights of the Foreign Guarantors under
Sections 3.01 and 3.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Guaranteed Foreign Obligations.  No
failure on the part of any Foreign Subsidiary Borrower or any other Foreign
Guarantor to make the payments required by Sections 3.01 and 3.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Foreign Guarantor with respect to its
obligations hereunder, and each Foreign Guarantor shall remain liable for the
full amount of the obligations of such Foreign Guarantor hereunder.

 

(b)  Each Foreign Guarantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Loan Party shall be fully
subordinated to the indefeasible payment in full in cash of the Guaranteed
Foreign Obligations.

 

ARTICLE IV

 

Miscellaneous

 

SECTION 4.01.            Notices.  All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any Foreign Guarantor shall be given to it in care of the
U.S. Borrower, with such notice to be given as provided in Section 9.01 of the
Credit Agreement.

 

SECTION 4.02.            Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Foreign Guarantors in the Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.03.            Binding Effect; Several Agreement.  This Agreement
shall become effective as to any party to this Agreement when a counterpart
hereof executed on behalf of such party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Collateral Agent, and thereafter shall be binding upon such party and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

 

SECTION 4.04.            Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Foreign Guarantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective permitted successors and assigns.

 

SECTION 4.05.            Collateral Agent’s Fees and Expenses; Indemnification. 
(a)   The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

 

(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Foreign Guarantor, jointly and severally, agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05(b) of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Restatement Transactions and other
transactions contemplated hereby or (ii) any claim, litigation, investigation or
proceeding relating to any of the foregoing whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee; provided, further, that no Foreign Guarantor
shall be obligated by this Agreement to indemnify any Indemnitee for any losses,
claims, damages, liabilities or related expenses that arise of, in connection
with or result from Obligations that are not Guaranteed Foreign Obligations.

 

9

--------------------------------------------------------------------------------


 

(c)  Any such amounts payable as provided hereunder shall be additional
Guaranteed Foreign Obligations.  The provisions of this Section 4.05 shall
remain operative and in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Guaranteed Foreign Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party.  All amounts due under this
Section 4.05 shall be payable on written demand therefor.

 

SECTION 4.06.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 4.07.            Waivers; Amendment.  (a)  No failure or delay by the
Applicable Agent, the Collateral Agent or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  The rights, powers
and remedies of the Administrative Agent, the Collateral Agent, and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by any Foreign Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 4.07, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, the Collateral Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.  No notice or demand on any Loan Party in any case shall entitle
any Loan Party to any other or further notice or demand in similar or other
circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Foreign Guarantor or Foreign Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.

 

SECTION 4.08.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (A) CERTIFIES THAT

 

10

--------------------------------------------------------------------------------


 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.08.

 

SECTION 4.09.            Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 4.10.            Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 4.03.

 

SECTION 4.11.            Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 4.12.            Jurisdiction; Consent to Service of Process.  (a)  Each
party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Foreign Guarantor, or its properties, in the
courts of any jurisdiction.

 

(b)  Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State

 

11

--------------------------------------------------------------------------------


 

or federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 4.13.            Termination or Release.  (a)  This Agreement and the
guarantees made herein shall terminate when all the Guaranteed Foreign
Obligations constituting Foreign Loan Document Obligations have been
indefeasibly paid in full in cash, the Lenders have no further commitment to
lend to any Foreign Subsidiary Borrower under the Credit Agreement and all
Ancillary Facilities have been terminated.

 

(b)  A Foreign Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Foreign Guarantor ceases to be a subsidiary
of Holdings; provided that the Required Lenders shall have consented to such
transaction (to the extent such consent is required by the Credit Agreement) and
the terms of such consent did not provide otherwise.

 

(c)  In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.13, the Collateral Agent shall execute and deliver to any
Foreign Guarantor, at such Foreign Guarantor’s expense, all documents that such
Foreign Guarantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 4.13
shall be without recourse to or warranty by the Collateral Agent.

 

SECTION 4.14.            Additional Foreign Guarantors.   Upon the designation
by the U.S. Borrower of any Foreign Subsidiary that is a Wholly Owned Subsidiary
as a Foreign Subsidiary Borrower or any Foreign Subsidiary as a Foreign
Subsidiary Loan Party, in either case, pursuant to Section 2.20 of the Credit
Agreement, such Foreign Subsidiary shall become a party to this Agreement.  Upon
execution and delivery by the Collateral Agent and such Foreign Subsidiary of an
instrument in the form of Exhibit I, such Foreign Subsidiary shall become a
Foreign Guarantor hereunder with the same force and effect as if originally
named as a Foreign Guarantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement. 
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

 

SECTION 4.15.            Right of Set-off.  If an Event of Default shall have
occurred and be continuing, each Secured Party and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Secured Party or Affiliate to or for the credit or the
account of any party to this Agreement against any of and all the obligations of
such party now or hereafter existing under this Agreement owed to such Secured
Party or any of its Affiliates, irrespective of whether or not such Secured
Party or any of its Affiliates shall have made any demand under this Agreement
and although such obligations may be unmatured.  The rights of each Secured
Party and each of its Affiliates under this Section 4.15 are in addition to
other rights and remedies

 

12

--------------------------------------------------------------------------------


 

(including other rights of set-off) that such Secured Party or any of its
Affiliates may have.

 

SECTION 4.16.            Conversion of Currencies.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each Foreign Guarantor agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)  The obligations of each Foreign Guarantor in respect of any sum due to any
Applicable Creditor shall, notwithstanding any judgment in a currency other than
the Agreement Currency, be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, such Foreign Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss.  The obligations of the Foreign Guarantors contained in this
Section 4.16 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

(c)  This indemnity will constitute a Guaranteed Foreign Obligation separate and
independent from the other Guaranteed Foreign Obligations contained in this
Agreement, will give rise to a separate and independent cause of action, will
apply irrespective of any indulgence granted by any Agent or any other Secured
Party and will continue in full force and effect notwithstanding any judgment or
order in respect of any amount due hereunder or under any judgment or order.

 

SECTION 4.17.            Taxes Payable by Foreign Guarantor.  Except as
otherwise provided in the Credit Agreement, all payments to be made by the
Foreign Guarantor hereunder will be made free and clear of and without deduction
for any taxes, levies, duties, fees, deductions, withholdings, restrictions or
conditions of any nature whatsoever.  If at any time any applicable law,
regulation or international agreement requires the Foreign Guarantor to make any
such deduction or withholding from any such payment, the sum due from the
Foreign Guarantor with respect to such payment will be increased to the extent
necessary to ensure that, after the making of such deduction or withholding, the
Applicable Agent or the Collateral Agent, as applicable, receives an amount
equal to the sum that it would have received had no deduction or withholding
been required, except as otherwise provided by the Credit Agreement.

 

13

--------------------------------------------------------------------------------

 

 

EACH OF THE PARTIES LISTED ON SCHEDULE I HERETO,

 

 

 

by

 

 

 

/s/ Joseph S. Cantie

 

 

Name: Joseph S. Cantie

 

 

Title:   Vice President and Chief Financial Officer

 

 

 

 

 

 

 

EACH OF THE PARTIES LISTED ON SCHEDULE II HERETO,

 

 

 

 

By

 

 

 

/s/ Peter R. Rapin

 

 

Name: Peter R. Rapin

 

 

Title:   Director

 

 

 

 

 

 

 

EACH OF THE PARTIES LISTED ON SCHEDULE III HERETO,

 

 

 

 

By

 

 

 

/s/ Stephen M. Batterbee

 

 

Name: Stephen M. Batterbee

 

 

Title:   Director

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

1.              Roadster Holdings (Canada), Inc.

 

2.              TRW Canada Limited

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

1.              Automotive Holdings (UK) Limited

 

2.              Lucas Industries Limited

 

3.              LucasVarity

 

4.              TRW Limited

 

5.              TRW Systems Limited

 

6.              TRW U.K. Limited

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

1.              Girling Limited

 

2.              Joseph Lucas Limited

 

3.              Lucas Automotive Limited

 

4.              Lucas Investments Limited

 

5.              Lucas Limited

 

6.              Lucas Service UK Limited

 

7.              Lucas Support Services Limited

 

8.              TRW LucasVarity Electric Steering Limited

 

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

 

TRW AUTOMOTIVE HOLDING VERWALTUNGS GMBH,

 

 

 

by

 

 

 

/s/ Paul Almond

 

 

Name: Paul Almond

 

 

Title:   Managing Director

 

 

 

 

 

/s/ Fritz Chittka

 

 

Name: Fritz Chittka

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW AUTOMOTIVE HOLDING GMBH & CO. KG,

 

 

 

 

by

 

 

 

/s/ Paul Almond

 

 

Name: Paul Almond

 

 

Title:   Managing Director

 

 

 

 

 

/s/ Fritz Chittka

 

 

Name: Fritz Chittka

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW BRAKING SYSTEMS POLSKA SP. Z O.O.,

 

 

 

 

by

 

 

 

/s/ Juergen Baro Piza

 

 

Name: Juergen Baro Piza

 

 

Title:   Director

 

 

 

 

 

 

 

TRW POLSKA SP. Z O.O.,

 

 

 

 

by

 

 

 

/s/ Christophe Marnat

 

 

Name: Christophe Marnat

 

 

Title:   Director

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

 

TRW AUTOMOTIVE ELECTRONICS & COMPONENTS GMBH,

 

 

 

by

 

 

 

/s/ Andreas Siebert

 

 

Name: Dr. Andreas Siebert

 

 

Title:   Managing Director

 

 

 

 

 

/s/ Manfred Barfuss

 

 

Name: Manfred Barfuss

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW AUTOMOTIVE GMBH,

 

 

 

 

by

 

 

 

/s/ Fritz Chittka

 

 

Name: Fritz Chittka

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW AUTOMOTIVE SAFETY SYSTEMS GMBH,

 

 

 

 

by

 

 

 

/s/ Sabine Neuss

 

 

Name: Sabine Neuss

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW DEUTSCHLAND HOLDING GMBH,

 

 

 

 

by

 

 

 

/s/ Fritz Chittka

 

 

Name: Fritz Chittka

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW KFZ AUSRUESTUNG GMBH,

 

 

 

 

by

 

 

 

/s/ Norman Baudach

 

 

Name: Norman Baudach

 

 

Title:   Prokurist

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

 

TRW STEERING SYSTEMS POLAND SP. Z O.O,

 

 

 

by

 

 

 

/s/ Anthony Bassett

 

 

Name: Anthony Bassett

 

 

Title:   Director

 

 

 

 

 

 

 

TRW AUTO B.V.,

 

 

 

 

by

 

 

 

/s/ Peter R. Rapin

 

 

Name: Peter R. Rapin

 

 

Title:   Director B

 

 

 

 

 

 

 

 

/s/ Daniel Shattock

 

 

Name: Daniel Shattock

 

 

Title:   Director A

 

 

 

 

 

 

 

TRW INTERNATIONAL HOLDINGS B.V.,

 

 

 

 

by

 

 

 

/s/ Peter R. Rapin

 

 

Name: Peter R. Rapin

 

 

Title:   Director B

 

 

 

 

 

/s/ Daniel Shattock

 

 

Name: Daniel Shattock

 

 

Title:   Director A

 

 

 

 

 

 

 

TRW COÖPERATIEF W.A.,

 

 

 

 

by

 

 

 

/s/ Peter R. Rapin

 

 

Name: Peter R. Rapin

 

 

Title:   Director B

 

 

 

 

 

/s/ Daniel Shattock

 

 

Name: Daniel Shattock

 

 

Title:   Director A

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

 

TRW AUTOMOTIVE LUXEMBOURG HOLDINGS S.AR.L.

 

 

 

by

 

 

 

/s/ Daniel Shattock

 

 

Name: Daniel Shattock

 

 

Title:   Director A

 

 

 

 

 

/s/ Peter R. Rapin

 

 

Name: Peter R. Rapin

 

 

Title:   Director B

 

 

 

 

 

 

 

TRW AUTOMOTIVE LUXEMBOURG S.AR.L.

 

 

 

 

by

 

 

 

/s/ Daniel Shattock

 

 

Name: Daniel Shattock

 

 

Title:   Director A

 

 

 

 

 

/s/ Peter R. Rapin

 

 

Name: Peter R. Rapin

 

 

Title:   Director B

 

 

 

 

 

 

 

TRW AUTOMOTIVE CZECH S.R.O.,

 

 

 

 

By

 

 

 

/s/ Pavel Endler

 

 

Name: Pavel Endler

 

 

Title:   Director

 

 

 

 

 

 

 

TRW VOLANT A.S.,

 

 

 

 

by

 

 

 

/s/ Stefan Kreysa

 

 

Name: Stefan Kreysa

 

 

Title:   Director

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

 

LUCAS AUTOMOTIVE GMBH,

 

 

 

by

 

 

 

/s/ Michel Berthelin

 

 

Name: Michel Berthelin

 

 

Title:   Managing Director

 

 

 

 

 

/s/ Michael Georgi

 

 

Name: Michael Georgi

 

 

Title:   Prokurist, Senior Legal Counsel

 

 

 

 

 

 

 

LUCAS VARITY GMBH,

 

 

 

 

by

 

 

 

/s/ Josef Pickenhahn

 

 

Name: Josef Pickenhahn

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW AIRBAG SYSTEMS GMBH,

 

 

 

 

by

 

 

 

/s/ Fritz Chittka

 

 

Name: Fritz Chittka

 

 

Title:   Managing Director

 

 

 

 

 

 

 

TRW ENGINEERED FASTENERS & COMPONENTS SELB GMBH,

 

 

 

 

by

 

 

 

/s/ Andreas Siebert

 

 

Name: Dr. Andreas Siebert

 

 

Title:   Managing Director

 

 

 

 

 

/s/ Ernst Hohenberger

 

 

Name: Ernst Hohenberger

 

 

Title:   Managing Director

 

 [FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

 

TRW-DAS A.S.,

 

 

 

 

by

 

 

 

/s/ Jürgen Baro Piza

 

 

Name:  Jürgen Baro Piza

 

 

Title:    Director

 

 

 

 

 

 

 

TRW AUTOELECTRONIKA S.R.O.,

 

 

 

 

by

 

 

 

/s/ Paul Evans

 

 

Name: Paul Evans

 

 

Title:   Director

 

 

 

 

 

 

 

TRW-CARR S.R.O.,

 

 

 

 

by

 

 

 

/s/ Kamil Suchan

 

 

Name: Kamil Suchan

 

 

Title:   Director

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent,

 

 

 

By

 

 

/s/ Richard W. Duker

 

 

Name:  Richard W. Duker

 

 

Title:    Managing Director

 

[FOREIGN GUARANTEE]

 

--------------------------------------------------------------------------------
